DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I with Species B in the reply filed on 1/5/2022 is acknowledged.
Claims 2, 10, 38, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 35, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the projections are specified as “configured to partially impede the patient's respiration so as to increase an amount of turbulence of respired air around an entrance to the nares.” However, a person of ordinary skill in the art would not know the amount of impedance needed to increase an amount of turbulence of the respired air.  For examination 
Claims 8 and 42 depend from claims 7 and 41, respectively. Claims 7 and 41 provide the limitation that “the adaptor is configured with a channel to provide an acoustic path through the adaptor to a microphone opening of a housing of the portable computing device,” while claims 8 and 42 further specify that “the adaptor is configured for direct alignment with the microphone opening when the adaptor is applied to the housing of the portable computing device,” (emphasis added). However, it is unclear how configuring the adaptor for “direct alignment” is different from configuring the adaptor “to provide an acoustic path.” It appears there would not be an acoustic path without direct alignment with the microphone opening, and the specification only discloses direct alignment of the adaptor with the microphone opening. For examination purposes, “direct alignment with the microphone opening” is being interpreted as the same as “an acoustic path through the adaptor to a microphone opening.”
Claim 35 cites “an adaptor configured to receive a second end of the conduit and a portable computing device to position the second end of the conduit in proximity with a microphone of the portable computing device such that, in use, the microphone generates a breathing sound signal of the patient,” (emphasis added). However, the claim does not recite the specific steps needed to use the apparatus in order to achieve the specified outcomes. Therefore, one of ordinary skill in the art would not be expected to know what limitations constitute accomplishing the outcome of generating a breathing sound signal of the patient, rendering the claim indefinite. See MPEP 2173.05(q)(I). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hok (US 5195528 A; Cited by Applicant) in view of Barlow (US 20150320960 A1) and De Waele (WO 2013057637 A1), hereinafter referred to as Hok, Barlow, and De Waele.
Regarding claim 1, Hok teaches an apparatus comprising a cannula (Fig. 3, face mask 9; Col. 4, ll. 3-4); a conduit connected to the cannula at a first end (Fig. 1, cylindrical air transmission lines 1 and 2; Col. 2, ll. 56-59); and an adaptor configured to receive a second end of the conduit (Fig. 5, Col. 2, ll. 56-59; Col. 4, ll. 22-29) to position the second end of the conduit in proximity with a microphone (Fig. 1, microphone elements 22 and 23; Col. 2, ll. 56-59). 
Hok fails to teach wherein the cannula is a nasal cannula. 
However, Barlow teaches a nasal cannula (Fig. 3-1, nasal prong 230; [0239]). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Hok to incorporate the teachings of Barlow to provide the apparatus a nasal cannula to make the apparatus “less obtrusive as the visual impact of the mask will be 
Hok also fails to teach wherein the microphone is a microphone of a portable computing device. 
However, De Waele teaches wherein the microphone is a microphone of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Hok to incorporate the teachings of De Waele to provide the microphone being a part of a portable computing device because “advantageously, using a mobile phone enables simple and convenient accurate measurements for daytime screening for obstructive sleep apnoea (OSA),” due to its portability (De Waele, Pg. 11, ll. 15-16).
Regarding claim 4, Hok in view of Barlow and De Waele teaches the apparatus of claim 1, as discussed above. 
Hok fails to teach wherein the nasal cannula comprises one or two projections that are configured in use to be inserted non-invasively a little way into respective nares of a patient.
However, Barlow teaches wherein the nasal cannula comprises one or two projections that are configured in use to be inserted non-invasively a little way into respective nares of a patient (Fig. 3-1, nasal prong 230; [0239]).
Regarding claim 5, Hok in view of Barlow and De Waele teaches the apparatus of claim 4, as discussed above. 
wherein at least one of the one or two projections is configured to partially impede the patient's respiration so as to increase an amount of turbulence of respired air around an entrance to the nares.
However, Barlow teaches wherein at least one of the one or two projections is configured to partially impede the patient's respiration so as to increase an amount of turbulence of respired air around an entrance to the nares (Interpreted to mean “any amount of impedance,” as discussed above. Fig. 3-1, nasal prong 230; [0239]).
Regarding claim 6, Hok in view of Barlow and De Waele teaches the apparatus of claim 1, as discussed above. 
Hok also teaches the apparatus further comprising an acoustic resonator (Col. 3, ll. 53-63). 
Hok fails to disclose an acoustic resonator located in the conduit. Hok instead teaches acoustic resonator located in the cannula portion of the apparatus. However, placement of the acoustic resonator in either location would still perform the same function of amplifying or absorbing specific frequencies of sound. In re Japikse states that shifting the position of an element of an apparatus that would not have modified the operation of the device is an obvious modification, and In re Kuhle teaches that the placement of a particular element that is an obvious matter of design choice is an obvious modification. Accordingly, placing the acoustic resonator in the conduit as opposed to the cannula is obvious. See MPEP 2144.04(VI)(C).
Regarding claim 7, Hok in view of Barlow and De Waele teaches the apparatus of claim 1, as discussed above.
wherein the adaptor is configured with a channel to provide an acoustic path through the adaptor to a microphone opening (Fig. 5; Col. 2, ll. 56-59; Col. 4, ll. 22-29).
Hok fails to teach the microphone opening being of a housing of the portable computing device. 
However, De Waele teaches teach the microphone opening being of a housing of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14).
Regarding claim 8, Hok in view of Barlow and De Waele teaches the apparatus of claim 7, as discussed above.
Hok also teaches wherein the channel of the adaptor is configured for direct alignment with the microphone opening (Fig. 5; Col. 2, ll. 56-59; Col. 4, ll. 22-29).
Hok fails to teach the adaptor is applied to the housing of the portable computing device.
However, De Waele teaches the adaptor is applied to the housing of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14).
Regarding claim 9, Hok in view of Barlow and De Waele teaches the apparatus of claim 1, as discussed above.
Hok also teaches wherein the adaptor comprises a coupling edge configured to at least partially surround a microphone opening (Fig. 5). 
Hok fails to teach the microphone opening being of a housing of the portable computing device. 
of a housing of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hok in view of Barlow and De Waele, as applied to claim 1 above, and further in view of  Cervantes (Kira: a ring light that will take your selfies to the next level), hereinafter referred to as Cervantes. 
Regarding claim 3, Hok in view of Barlow and De Waele teach the apparatus of claim 1, as discussed above. 
Hok fails to teach wherein the adaptor is a clip.
However, Cervantes teaches the use of a clip to attach and align an accessory with a mobile phone. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Hok to incorporate the teachings of Cervantes to provide the apparatus wherein the adaptor is a clip because “it’s universal,” meaning it allows the apparatus to “work with any phone” (Cervantes, Pg. 7, first paragraph). 
Claims 35-37, 41-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hok in view of Barlow and De Waele, and further in view of Gavish (US 20080319333A1), hereinafter referred to as Gavish.
Regarding claim 35, Hok teaches a cannula (Fig. 3, face mask 9; Col. 4, ll. 3-4); a conduit connected to the cannula at a first end (Fig. 1, cylindrical air transmission lines 1 and 2; Col. 2, ll. 56-59); an adaptor configured to receive a second end of the conduit to position the second end of the conduit (Fig. 5, Col. 2, ll. 56-59; Col. 4, ll. 22-29) in proximity with a microphone (Fig. 1, microphone elements 22 and 23; Col. 2, ll. 56-59) such that, in use, the microphone generates a breathing sound signal of the patient (Abstract); 
Hok fails to teach a system for screening, diagnosing, or monitoring sleep disordered breathing (SDB) of a patient, the system comprising: a nasal cannula. 
However, Barlow teaches a system for screening, diagnosing, or monitoring sleep disordered breathing (SDB) of a patient (Abstract), the system comprising: a nasal cannula (Fig. 3-1, nasal prong 230; [0239]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Hok to incorporate the teachings of Barlow to provide the apparatus a nasal cannula to make the apparatus “less obtrusive as the visual impact of the mask will be reduced. It also enables a clear line of sight to the patient's nares and/or mouth when viewed from the front.” (Barlow, [0231]).

Hok and Barlow fail to teach wherein the microphone is a microphone of a portable computing device. 
However, De Waele teaches wherein the microphone is a microphone of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Hok to incorporate the teachings of De Waele to provide the microphone being a part of a portable computing device because “advantageously, using a mobile phone enables simple and convenient accurate measurements for daytime screening for obstructive sleep apnoea (OSA),” due to its portability (De Waele, Pg. 11, ll. 15-16).
a processor configured to compute a metric of severity of the patient's SDB from the breathing sound signal.
	However, Gavish teaches a processor (Fig. 2, CPU 32; [0229])configured to compute a metric of severity of the patient's SDB from the breathing sound signal ([0036]-[0039]; [0044]-[0046]; [0236]-[0238]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Hok to incorporate the teachings of Gavish to provide the apparatus a processor configured to compute a metric of severity of the patient's SDB from the breathing sound signal because “insomnia is treated using techniques described herein for detecting and monitoring breathing,” (Gavish, [0045]). 
Regarding claim 36, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 35, as discussed above. 
Hok in view of Barlow fails to teach wherein the processor is a processor of the portable computing device.
However, Gavish teaches wherein the processor is a processor of the portable computing device ([0230]). 
Regarding claim 37, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 35, as discussed above. 
Gavish further teaches wherein the processor is a processor of a remote computing device with which the portable computing device is in communication ([0230]).
Regarding claim 41, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 35, as discussed above. 
wherein the adaptor is configured with a channel to provide an acoustic path through the adaptor to a microphone opening (Fig. 5; Col. 2, ll. 56-59; Col. 4, ll. 22-29).
Hok fails to teach the microphone opening being of a housing of the portable computing device. 
However, De Waele teaches teach the microphone opening being of a housing of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14).
Regarding claim 42, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 41, as discussed above. 
Hok also teaches wherein the channel of the adaptor is configured for direct alignment with the microphone opening (Fig. 5; Col. 2, ll. 56-59; Col. 4, ll. 22-29).
Hok fails to teach the adaptor is applied to the housing of the portable computing device.
However, De Waele teaches the adaptor is applied to the housing of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14).
Regarding claim 43, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 35, as discussed above. 
Hok also teaches wherein the adaptor comprises a coupling edge configured to at least partially surround a microphone opening (Fig. 5). 
Hok fails to teach the microphone opening being of a housing of the portable computing device. 
of a housing of the portable computing device (Fig. 2, processing means 5; Pg. 9, ln. 31 - Pg.10, ln. 6; Pg. 11, ll. 7-14).
Regarding claim 45, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 35, as discussed above. 
Hok also teaches Hok also teaches the apparatus further comprising an acoustic resonator (Col. 3, ll. 53-63). 
Hok fails to disclose an acoustic resonator located in the conduit. Hok instead teaches acoustic resonator located in the cannula portion of the apparatus. However, placement of the acoustic resonator in either location would still perform the same function of amplifying or absorbing specific frequencies of sound. In re Japikse states that shifting the position of an element of an apparatus that would not have modified the operation of the device is an obvious modification, and In re Kuhle teaches that the placement of a particular element that is an obvious matter of design choice is an obvious modification. Accordingly, placing the acoustic resonator in the conduit as opposed to the cannula is obvious. See MPEP 2144.04(VI)(C).
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hok in view of Barlow and De Waele, and Gavish, as applied to claim 35 above, and further in view of  Cervantes (Kira: a ring light that will take your selfies to the next level), hereinafter referred to as Cervantes.
Regarding claim 39, Hok in view of Barlow, De Waele and Gavish teaches the system of claim 35, as discussed above. 
Hok fails to teach wherein the adaptor is a clip. 

Regarding claim 40, Hok in view of Barlow, De Waele, Gavish, and Cervantes teaches the system of claim 39, as discussed above. 
Hok fails to teach wherein the processor is further configured to generate a clip location indicator on a display coupled to the processor, wherein the clip location indicator indicates a location on the display where attachment of a clip permits alignment between a channel of the clip and the microphone.
However, Gavish teaches wherein the processor is further configured to generate a clip location indicator, wherein the clip location indicator indicates a location where attachment of a clip permits alignment between a channel of the clip and the microphone ([0237]). Gavish does not explicitly teach the clip location indicator being generated on a display coupled to the processor, but as “control unit 26 may comprise a standard or pocket computer, a personal digital assistant (PDA), a "smart" phone, a telephone, or a cellular phone,” (Gavish, [0230]) it would be obvious for when the “control unit 26 generates a real-time indication for user 20…this indication helps user 20 optimize the positioning of microphone 22,” (Gavish, [0237]) to generate the location indicator on the display portion of the control unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.F./            Examiner, Art Unit 3791                                                                                                                                                                                            
/David J. McCrosky/            Primary Examiner, Art Unit 3791